Name: Commission Regulation (EEC) No 3805/90 of 27 December 1990 altering the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/74 Official Journal of the European Communities 28 . 12. 90 COMMISSION REGULATION (EEC) No 3805/90 of 27 December 1990 altering the export refunds on malt 3450/90 to the information at present available to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, I HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on malt were fixed by Commission Regulation (EEC) No 3450/90 (3) ; Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1906/87 (*), defines the specific criteria to be taken into account when the refund on these products is being calculated ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No Article 1 The export refunds on malt listed in Article 1 (d) of Regu ­ lation (EEC) No 2727/75 and subject to Regulation (EEC) No 2744/75, as fixed in the Annex to Regulation (EEC) No 3450/90 are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 28 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 December 1990 . For the Commission ¢Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 134, 28 . 5. 1990, p. 1 . (3) OJ No L 333, 30 . 11 . 1990, p. 57 . (4) OJ No L 281 , 1 . 11 . 1975, p. 65. h OJ No L 182, 3 . 7. 1987, p. 49 . 28 . 12. 90 No L 365/75Official Journal of the European Communities ANNEX to the Commission Regulation of 27 December 1990 altering the export refunds on malt (ECU/ tonne) Product code Refund 1107 10 19 000 123,00 1107 10 99 000 135,00 1107 2000 000 158,00 NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24. 12. 1987, p. 1 ).